DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 07/26/2021.  

Claims 1-25 are pending in this application.  Claims 1-25 have been amended.

Allowable Subject Matter

2.	Claims 7, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the results of a final search by the Examiner.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8-14, 17-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180088978) in view of Sammatshetti US 20170149920). 

The references were cited by Applicant in the IDS filed 01/12/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Li teaches an apparatus (apparatus 600; paragraph 0071)  comprising:

circuitry (circuitry 620; paragraph 0071) to: 

assign a different quality of service (QoS) parameter to each of a plurality of queue pairs created for a virtual machine, the virtual machine to operate on a compute device (paragraph 0023: host physical memory or storage 120, processor 110 and NVMe device 150 may be physical elements arranged as part of a virtualization environment of a public cloud system that supports virtual elements such as VMs or containers 160-1 to 160-N. Read/write access to host physical memory or storage 120 for VMs or containers 160-1 to 160-N may be facilitated by assignable queue pairs such as assignable NVMe queue pairs (ANQPs) 151-1 to 151-N; paragraph 0071: apparatus 600 may also include a QoS/BW logic 622-6. QoS/BW logic 622-6 may be executed by circuitry 620 to configure QoS or bandwidth (BW) settings for the queue pair for use in one or more arbitration schemes implemented at the controller to select read or write requests sent to the submission queue by the VDEV controlled by the guest driver in comparison to other read or write requests in other submission queues maintained at the controller. For these examples, QoS/BW requirements 640 may be used to generate QoS/BW settings 645 for the queue pair for use in the one or more arbitration schemes); and

allocate bandwidth to each of the plurality of queue pairs for the virtual machine based on a corresponding assigned QoS parameter (paragraph 0029: PASID arbiter 152 and Admin Q logic 156 may be associated control logic to support use of ANQPs 151-1 to 151-N to facilitate I/O or read/write access to host physical memory or storage 120 by respective VMs or containers 160-1 to 160-N. In some examples, PASID arbiter 152 and Admin Q logic 156 may be arranged to support arbitration between individual or groups of ANQPs having read/write requests in their respective SQs. The arbitration may be based, at least in part, on quality of service (QoS) and/or bandwidth control settings or requirements. The QoS and/or bandwidth control requirements may be driven by, for example, service level agreements (SLAs) with one or more tenants or customers that may be separately associated with each VM and/or container from among VMs or containers 160-1 to 160-N.; paragraph 0038: WWR arbitrator 325 may be arranged to base selection on credits available according to an WRR arbitration scheme or algorithm. The WRR arbitration scheme or algorithm may take into consideration QoS/bandwidth requirements associated with VMs or containers or groups of VMs/containers having commands included in SQs 310-1 to 310-m. The QoS/bandwidth requirements may weigh selection by WRR arbiter 325 by providing more credits to SQs assigned to VMs or containers having stricter or higher QoS/bandwidth requirements that may need relatively low latency times to fulfill read/write requests compared to SQs assigned to VM or containers having less strict or lower QoS/bandwidth requirements (e.g., measured in IO per second (TOPS); paragraph 0048: Moving to process 4.8 (Configure QoS/BW Settings for ANQP), VDCM 272 may configure QoS/bandwidth settings for the ANQP at NVMe device 150. In some examples, VDCM 272 may relay QoS/bandwidth requirements to host driver 274. VDCM 272 may also relay QoS/bandwidth requirements to PASID arbiter 152 at NVMe device 150 to configure QoS/bandwidth settings for the ANQP to use in RR or WRR arbitration schemes as described previously for FIG. 3. For these examples, the configured QoS/Bandwidth settings for the ANQP may be specific for the ANQP, may apply to the assigned PASID or may apply to a container that may be assigned to use the ANQP). 
Li teaches the plurality of queue pairs (queue pairs; paragraph 0023).  Li, however, does not explicitly teach that the queue pairs are RDMA queue pairs.

Sammatshetti teaches the RDMA queue pairs as claimed (paragraph 0025: The remote direct memory access (RDMA)-enabled network interface controller (RNIC) will include a plurality of Queue Pairs (QP) for establishing communications with a client computing device; paragraph 0032: The RDMA NVMe subsystem interfaces include the building blocks for efficient integration of RDMA and NVMe controllers according to at least one example embodiment are described herein. At least one RDMA Queue Pair (QP) will be registered as NVMe queues. The NVMe uses the same or similar Direct Memory Access (DMA) operations, requests, and/or commands which are used by a RDMA-enabled network interface controller (RNIC) and can place (e.g., access, read, write, delete, modify, etc.) data that has been stored on a storage device physically located on a separate device directly over a network; paragraph 0033: The RDMA NVMe subsystem supports multiple Queue Pairs (QP) for communications with one or more client computing devices; paragraph 0039: the NVMe queues are mapped with the RDMA queue pair).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li with Sammatshetti because it would have provided the enhanced capability for enabling access to a storage device remotely over a network.
As to claim 2:
Li teaches the plurality of queue pairs comprises a first queue pair associated with a remote compute device, a second queue pair associated with a storage device, and a third queue pair associated with an accelerator device, wherein the first queue pair, the second queue pair, and the third queue pair are all allocated different bandwidth (paragraphs 0023, 0029, 0038, 0048, and 0066-0071). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 3:
Li teaches the circuitry is further to assign each of the plurality of queue pairs to a different virtual extensible local area network (paragraphs 0024-0025). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 4:
Li teaches to allocate bandwidth to each of the plurality of queue pairs comprise the circuitry to assign a weighting to each of the plurality of queue pairs, wherein a network interface controller of the compute device to service the plurality of queue pairs via use of a weighted round robin algorithm that includes the assigned weighting to each of the plurality of queue pairs as an input to the weighted round robin algorithm (paragraphs 0023-0024 and  0038). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claim 5:
Li teaches the circuitry to: predict a future bandwidth of one or more of the plurality of queue pairs; and update, based on the prediction of the future bandwidth of the one or more of the plurality of queue pairs, bandwidth allocation to the one or more of the plurality of queue pairs (paragraphs 0038, 0048, and 0071). Refer to the discussion of claim 1 above regarding the RDMA queue pairs.

As to claim 8:
Li teaches to allocate the bandwidth to each of the plurality of queue pairs for the virtual machine based on the corresponding assigned QoS parameter comprises to allocate the bandwidth to each of the plurality of queue pairs for the virtual machine based on the corresponding assigned QoS parameter with use of an operational code that configures a network interface controller of the compute device to allocate the bandwidth to each of the plurality of RDMA queue pairs (paragraphs 0029, 0038-0039, 0048, and 0071).  Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
 As to claim 9:
Li teaches the virtual machine manager circuitry is further to assign each of the plurality of queue pairs a minimum bandwidth and a maximum bandwidth (paragraphs 0038, 0048, and 0071).  Refer to the discussion of claim 1 above regarding the RDMA queue pairs.
As to claims 10-14, and 17:
Note the rejection of claims 1-5 and 9 above, respectively. Claims 10-14, and 17 are the same as claims 1-5 and 9, except claims 1-5 and 9 are system and claims 10-14, and 17 are method claims.


As to claims 18-22 and 25: 
Note the rejection of claims 1-5 and 8 above, respectively. Claims 18-22 and 25 are the same as claims 1-5 and 8, except claims 1-5 and 8 are system and claims 18-22 and 25 are computer-readable media claims.
Claims 6, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180088978) in view of Sammatshetti US 20170149920) and further in view of Zhang et al. “Performance Isolation Anomalies in RDMA”. 

As to claim 6:
The combination of Li and Sammatshetti does not teach predict the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of at least one flow associated with the one or more of the plurality of RDMA queue pairs as an elephant flow or a mouse flow. 
Zhang teaches predict the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of at least one flow associated with the one or more of the plurality of RDMA queue pairs as an elephant flow or a mouse flow (see section 2.1, page 44 and sections 3.1-3.2 pages 45-46).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zhang with Li as modified by 
As to claim 15:
Note the rejection of claim 6 above. Claim 15 is the same as claim 6, except claim 6 is an apparatus claim and claim 15 is a method claim.

As to claim 23:
Note the rejection of claim 6 above. Claim 23 is the same as claim 6, except claim 6 is an apparatus claim and claim is a computer-readable media claim.


Response to Arguments

4. 	Applicants' arguments filed 07/26/2021 have been considered but they are 
not persuasive.

Regarding independent claims 1, 10, and 18:
Applicant argues that the combination of Li and Sammatshetti does not teach the limitations of the claims as currently amended.  

In response, the rejection above is clarified to show how the combination of Li and Sammatshetti meets the limitations of the claims.

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969)See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (1989) "During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow .... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed .... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.".

Regarding the dependent Claims:
Applicant does not present separate arguments for the patentability of the claims. 

Conclusion

5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 


	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199